255 Ga. 376 (1986)
339 S.E.2d 717
CHADWICK
v.
THE STATE.
42844.
Supreme Court of Georgia.
Decided January 10, 1986.
Reconsideration Denied January 28, 1986.
William David Hentz, for appellant.
David L. Lomenick, District Attorney, for appellee.
BELL, Justice.
We granted certiorari in this case to consider Divisions 1 and 4 of the Court of Appeals' opinion. See Chadwick v. State, 176 Ga. App. 296 (335 SE2d 674) (1985). As we agree with the Court of Appeals' holdings in those two divisions, we affirm their decision.
In addition, we write to point out that this court, in Clark v. State, 255 Ga. 370 (2) (338 SE2d 269) (1986), has recently decided the exact issues raised by the appellant with regard to Division 1 of the Court of Appeals' opinion. The decision in Clark, supra, controls those issues adversely to Chadwick.
Judgment affirmed. All the Justices concur.